DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner notes the amendment filed 19 OCT 2021.  Examiner further provides herewith an Examiner’s Amendment to the Claims.  In view of the filed amendment and the Examiner’s Amendment, the status of the claims is as follows:
Claims 1-12 and 17-21 are pending.
Claims 1, 2, 6, and 17-20 are amended.
Claims 13-16 are canceled.
Claim 21 is new.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Anthony Venturino on 09 MAR 2022.
The application has been amended as follows: 
In Claim 1 at Line 2, “the feed tube” is deleted and is replaced with - -a feed tube- -.
In Claim 1 at Line 7, “an electromagnetic pump” is deleted and is replaced with - -the electromagnetic pump- -.
In Claim 6 at Line 1, “claim 4, wherein” is deleted and is replaced with - -claim 1, wherein the pressure controlled enclosure encloses at least a part of the feed tube that is located above the electromagnetic pump, wherein- -.
Claims 13-16 are deleted in their entirety.
In Claim 17 at Line 5, “or maintaining a vacuum” is deleted.
New claim 21 is added and reads as follows:  
- -21.  The method according to claim 1, wherein the method comprises:
	- providing the electromagnetic pump which is at least partially gas permeable,
	- enclosing the electromagnetic pump in the pressure controlled enclosure,
	- maintaining a vacuum in the pressure controlled enclosure before and/or when filling the electromagnetic pump with liquid metal,
	- maintaining a vacuum in the pressure controlled enclosure during operation, and
	- increasing the pressure or maintaining an increased pressure in the pressure controlled enclosure before and/or when draining liquid metal from the electromagnetic pump.

Allowable Subject Matter
Claims 1-12 and 17-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Examiner cites WO ‘692 (WO 2013/143692, previously of record in the application) as the closest prior art to Claim 1.  The previous rejection of Claim 1 is cited herein.  As regards the previous rejection of Claim 1, Examiner agrees with Applicant’s argument that WO ‘692 does not fairly teach or suggest enclosing the electromagnetic pump in a pressure controlled enclosure as previously asserted.  The housing of the pump cannot fairly count as the pressure controlled enclosure of the claim.  WO ‘692 also cannot therefore render obvious the pressure manipulation steps in the pressure controlled enclosure as further recited in Claim 1.
Examiner cites Gottsman ‘201 (U.S. PGPub 2007/0218201) for a general teaching of enclosing feed lines in steam lines and vacuum surroundings (see e.g. PG 0025 for steam lines in vacuum, PG 0016 for charging of solid or liquid coating materials, PG 0003 and 0038 for vaporization of metals) in order to minimize material losses and increase reproducibility of coating conditions (PG 0025).  However, there are several important distinctions between WO ‘692 and Gottsman ‘201:
The lines being heated are referring to vaporized material conveyed to the substrate from the vaporizer; in WO ‘692 the material is vaporized in proximity to the substrate.
While Gottsman ‘201 PG 0025 teaches that the conveyance lines are operated in a vacuum and heated, there is no teaching that the charging or pumping means associated with the conveyance lines are operated in a vacuum.  This would not provide motivation to enclose the electromagnetic pump of WO ‘692 in similar fashion.
Gottsman ‘201 does not teach or suggest control of the vacuum around the system in a fashion commensurate with Claim 1.
Gottsman ‘201 does not expressly state that liquid metal feeds are contemplated.
  Further search and consideration has not found a reference or combination of references, alone or in combination with WO ‘692, which teaches every limitation of Claim 1 as indicated.  Therefore, Claim 1 is allowed.  Claims 2-12 and 17-21 depend from Claim 1 and are allowed for the same reasons as Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center 
/MICHAEL G MILLER/             Examiner, Art Unit 1712            

/MICHAEL B CLEVELAND/             Supervisory Patent Examiner, Art Unit 1712